NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 10 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DIANNA HUMPHREY, as an individual                No. 13-35477
and as personal representative for Bradley
Humphrey, et al.,                                D.C. No. 1:12-cv-00122-RFC

              Plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

REMINGTON ARMS COMPANY, LLC;
SPORTING GOODS PROPERTIES,
INC.; E. I. DU PONT DE NEMOURS
AND COMPANY,

              Defendants - Appellees.



SHARON J. BARRERE; L. BRICE                      No. 13-35480
BARRERE,
                                                 D.C. No. 1:12-cv-00136-RFC
              Plaintiffs - Appellants,

  v.

REMINGTON ARMS COMPANY, LLC;
SPORTING GOODS PROPERTIES,
INC.; E. I. DU PONT DE NEMOURS
AND COMPANY,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              Defendants - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Richard F. Cebull, District Judge, Presiding

                      Argued and Submitted February 4, 2015
                               Seattle Washington

Before: FISHER, BEA, and MURGUIA, Circuit Judges.

      Appellants Dianna Humphrey and Sharon and Brice Barrere appeal the

district court’s dismissal of their personal injury actions against Appellees

Remington Arms Co., LLC, Sporting Goods Properties, Inc., and E.I. du Pont de

Nemours & Co. (collectively, “Remington”). The district court dismissed

Appellants’ claims as barred by the applicable three-year statute of limitations. We

have jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, Gant v. Cnty. of

Los Angeles, 772 F.3d 608, 614 (9th Cir. 2014), we affirm.

      In 2012, Appellants alleged four causes of action under Montana law: strict

liability for design defect and failure to warn, negligence, and loss of consortium.

Their claims arise from injuries sustained in 1989 and 2007, respectively, when

Appellants’ Remington rifles accidentally discharged. Montana law prescribes a

three-year statute of limitations period for commencement of an action in tort.



                                          2
Mont. Code Ann. § 27-2-204(1). Absent tolling, therefore, Appellants filed their

claims outside their respective limitations periods.

      Appellants argue that their limitations periods should be tolled by either the

discovery doctrine, Mont. Code Ann. § 27-2-102(3)(a), or the fraudulent

concealment doctrine, Mont. Code Ann. § 27-2-102(3)(b). These doctrines toll the

limitations period “until the facts constituting the claim have been discovered or, in

the exercise of due diligence, should have been discovered by the injured party if

(a) the facts constituting the claim are by their nature concealed or self-concealing;

or (b) before, during, or after the act causing the injury, the defendant has taken

action which prevents the injured party from discovering the injury or its cause.”

Mont. Code Ann. § 27-2-102(3) (emphasis added).

      Appellants failed to exercise due diligence. All three Appellants

“presumed” that the Remington rifles had discharged in response to a trigger pull

and made no “further investigation” into a possible defect. If Appellants had

exercised due diligence by investigating the cause of their injuries, they could have

discovered the facts constituting their claims, as other plaintiffs injured by

Remington rifles have been able to do. Therefore, neither the discovery doctrine

nor the fraudulent concealment doctrine tolls Appellants’ claims. See, e.g., Much

v. Sturm, Ruger & Co., 502 F. Supp. 743, 745 (D. Mont. 1980) (citing Monroe v.


                                           3
Harper, 518 P.2d 788, 790 (1974)). The district court correctly concluded that

Appellants have not alleged facts that would establish their entitlement to tolling

under Mont. Code Ann. § 27-2-102(3).

      AFFIRMED.




                                          4